WALLACE, JUDGE:
Claimant seeks recovery of $994.90 for sundry articles of personal property which he owned and which were removed from his possession by officers or employees of the respondent at the West Virginia Penitentiary, in Moundsville, while the claimant was imprisoned there. The property was taken during a “shake down” on November 29, 1979. Subsequently, it supposedly was shipped to claimant’s home and was received by his wife. The claimant testified that some of the articles were destroyed in his presence, some never reached his home and others were damaged beyond repair when they reached his home. That evidence was not disputed. It would appear that, *348when the respondent took possession of the property, it became a bailee. In Chesapeake & Ohio Railway Co. v. S.R.C., 8 Ct.Cl. 140 (1970), the Court stated:
“A bailee must return to the bailor the bailment property in the condition it was in at the time of the bailment, usual wear and tear excepted.”
Following that general rule, liability of the respondent is clearly established.
As to the amount of damage, however, it appears that the evidence was of replacement cost rather than fair market value at the time of the loss. For that reason, the Court is inclined to allow only half of the sum claimed on the theory that this approach will be at least roughly consistent with experience.
Award of $497.45.